 

EXHIBIT 10.78

 

ROBERT S. GREEN (State Bar No.136183)
JOHN L. PILLETTE (State Bar No. 219497)
GREEN & JIGARJIAN LLP
235 Pine Street, 15th Floor
San Francisco, California 94104
Telephone: (415) 477-6700
Facsimile: (415) 477-6710

 

Liaison Counsel for Plaintiffs

 

GREGORY M. CASTALDO
KAY E. SICKLES
SCHIFFRIN & BARROWAY, LLP
Three Bala Plaza East, Suite 400
Bala Cynwyd, Pennsylvania 19004
Telephone: (610) 667-7706
Facsimile: (610) 667-7056

 

Lead Plaintiff’s Counsel

 

UNITED STATES DISTRICT COURT

 

NORTHERN DISTRICT OF CALIFORNIA

 

In Re LIBERATE TECHNOLOGIES

)

Master File No. C-02-5017 MJJ

SECURITIES LITIGATION

)

 

 

)

CLASS ACTION

 

)

 

 

)

STIPULATION AND AGREEMENT OF SETTLEMENT

 

)

 

This Document Relates To:

)

 

 

)

 

ALL ACTIONS

)

 

 

)

 

 

)

 

 

--------------------------------------------------------------------------------


 

STIPULATION AND AGREEMENT OF SETTLEMENT

 

This Stipulation and Agreement of Settlement (the “Stipulation” or
“Settlement”), dated as of October 19, 2004, is made and entered into by and
among the following settling parties to the above-captioned Litigation:  (i) the
Lead Plaintiff, on behalf of himself and each of the Class Members, by and
through his counsel of record in the Litigation; and (ii) defendants Liberate
Technologies (“Liberate”), Mitchell E. Kertzman, Nancy J. Hilker and Coleman
Sisson (the “Settling Defendants” and, collectively with Lead Plaintiff, the
“Settling Parties”), by and through their undersigned counsel of record. 
Through this Stipulation, the Settling Parties intend fully, finally and forever
to resolve, discharge and settle the Released Claims (as defined below) upon and
subject to the terms and conditions herein.

 

The Settling Parties enter into this Stipulation with reference to the
following:

 

A.                                   On October 15, 2002, Liberate announced
that it would restate its financial results for its fourth quarter and fiscal
year ended May 31, 2002, and delay the filing of its quarterly report on Form
10-Q for the quarter ended August 31, 2002, after discovering facts calling into
question the appropriateness and timing of revenue recognition for a
single-transaction license fee of approximately $1.8 million.  On November 21,
2002, Liberate announced that it had discovered facts that called into question
the appropriateness and timing of revenue recognition for various transactions
(including the originally identified transaction) that accounted for a total of
approximately $10 million in revenue during its 2002 fiscal year and the first
quarter of its 2003 fiscal year.

 

B.                                     Beginning on October 17, 2002, five
securities class-action lawsuits were filed in the United States District Court
for the Northern District of California against Liberate, Mitchell Kertzman and
Nancy Hilker:

 

Horn v. Kertzman et al., No. C-02-5017-MJJ (filed on October 17, 2002)

 

Grove v. Kertzman, et al., No. C-02-5131-MJJ (filed on October 23, 2002)

 

Pebler v. Kertzman et al., No. C-02-5275-JF (filed on November 1, 2002)

 

Kosseff v. Kertzman et al., C-02-5319-PJH (filed on November 5, 2002)

 

Mirsky v. Kertzman et al., No. C-02-5375-PJH (filed on November 12, 2002)

 

1

--------------------------------------------------------------------------------


 

C.                                     These class actions were brought on
behalf of public investors who purchased or otherwise acquired shares of
Liberate’s common stock during the period from September 20, 2001 to October 15,
2002 (the “Class”).

 

D.                                    By Order dated December 6, 2002, the
Honorable Martin J. Jenkins consolidated the above cases as In re Liberate
Technologies Securities Litigation, Master File No. C-02-5017 MJJ (the “Class
Action” or the “Litigation”).  Pursuant to the Court’s March 19, 2003 Order,
Neil Esterkin was appointed Lead Plaintiff.  By the same Order, the Court
approved the law firm of Schiffrin & Barroway, LLP as Lead Counsel for the Class
and the law firm of Green & Jigarjian, LLP as Liaison Counsel.

 

E.                                      On September 16, 2003, Liberate
announced that it had restated its financial statements for the fiscal year
ended May 31, 2002 and for the quarters ended November 30, 2001, February 28,
2002 and May 31, 2002, and that it had also revised its financial results for
the first quarter of its 2003 fiscal year, which had been previously announced
in a press release.

 

F.                                      Lead Plaintiff filed a Consolidated
Amended Class Action Complaint (the “Complaint”) on November 24, 2003, which is
applicable to all actions described in paragraph B above.  In the Complaint,
Lead Plaintiff asserted claims under Section 10(b) of the Securities Exchange
Act of 1934 and SEC Rule 10b-5 promulgated thereunder against Liberate, Mitchell
Kertzman and Donald Fitzpatrick, and claims under Section 20(a) of the
Securities Exchange Act of 1934 against Mitchell Kertzman, Donald Fitzpatrick,
Nancy Hilker and Coleman Sisson (collectively with Liberate, the “Defendants”),
on behalf of investors who purchased or otherwise acquired shares of common
stock of Liberate between December 20, 2001 and October 15, 2002.

 

G.                                     In the Complaint, Lead Plaintiff
generally alleges, among other things, that members of the purported class were
damaged when they acquired shares of Liberate common stock because, as a result
of accounting irregularities, Liberate’s previously issued financial statements
were materially false and misleading, which caused the price of Liberate’s
common stock to be inflated artificially.

 

H.                                    Commencing in November 2003, Lead
Plaintiff and the Settling Defendants engaged in settlement discussions,
including a formal mediation session, which were presided over

 

2

--------------------------------------------------------------------------------


 

by the Honorable J. Lawrence Irving, retired United States District Judge. 
Following additional telephonic settlement discussions between Liberate and Lead
Plaintiff’s Counsel, many involving Judge Irving, Lead Plaintiff and the
Settling Defendants agreed upon proposed terms and conditions of an agreement to
settle and dismiss the Litigation.  On August 10, 2004, the parties executed a
Memorandum of Understanding setting forth material terms of this Settlement.

 

I.                                         Lead Plaintiff has reviewed and
analyzed thousands of pages of documents produced by Liberate, interviewed
Liberate’s current chief financial officer and reviewed the prior testimony of
Liberate’s former Controller and Director of Revenue Accounting before the
Securities and Exchange Commission.  As a result of this discovery, as well as
the investigation that Lead Plaintiff’s Counsel undertook prior to filing the
Complaint, the research Lead Plaintiff’s Counsel conducted of the applicable law
with respect to Lead Plaintiff’s claims against the Defendants and the potential
defenses thereto, and the process of negotiating the Settlement, Lead Plaintiff
has sufficient information concerning the strengths and weaknesses of the case
to fully consider and evaluate the fairness of this Settlement to the Class.

 

J.                                        In addition, Lead Plaintiff and Lead
Plaintiff’s Counsel recognize the burden, expense, risks and uncertain outcome
of litigating this Class Action further, and Lead Plaintiff, on behalf of
himself and all other members of the Class, desires to settle his claims against
the Released Parties on terms and conditions hereafter set forth and deems said
Settlement to be fair, reasonable, adequate and in the best interests of the
Class.

 

K.                                    The Settling Defendants, while
affirmatively denying wrongdoing of any kind whatsoever or any liability to Lead
Plaintiff or members of the Class, and without conceding any infirmity in the
defenses asserted or which could be asserted, consider it desirable that the
Class Action be dismissed on the terms set forth herein in order to avoid the
further expense and burden associated with this Litigation.

 

L.                                      This Stipulation shall in no event be
construed or deemed to be evidence of or an admission or concession on the part
of the Settling Defendants with respect to any claim or of any fault or
liability or wrongdoing or damage whatsoever, or any infirmity in the defenses
that the Settling Defendants have asserted.

 

3

--------------------------------------------------------------------------------


 

M.                                 Lead Plaintiff’s Counsel is experienced in
claims of this type and capable of fairly and adequately protecting the
interests of the Class.  Lead Plaintiff’s Counsel believes that the Class is so
numerous that joinder of all members is impracticable.  Lead Plaintiff’s Counsel
believes that there are questions of law and fact common to the Class, and, as
set forth in the Complaint, the claims of Lead Plaintiff are typical of the
claims of the Class for settlement purposes.  Lead Plaintiff’s Counsel
represents that, with the assistance of counsel, Lead Plaintiff has and will
fairly and adequately protect the interests of the Class.  The Settling Parties
agree that certification of a class, for settlement purposes only, is
appropriate in the Class Action.  In light of the Settlement, the parties agree
that, for settlement purposes only, questions of law or fact common to the Class
predominate over questions affecting individual members and that a class action
settlement is superior to other methods for fair and efficient disposition of
the Class Action.

 

NOW THEREFORE, without any admission or concession on the part of Lead Plaintiff
of any lack of merit of the Class Action whatsoever, and without any admission
or concession of any liability or wrongdoing or lack of merit in the defenses
whatsoever by the Settling Defendants, it is hereby STIPULATED AND AGREED, by
and among the parties to this Stipulation, through their respective attorneys,
that subject to approval of the Court pursuant to Rule 23(e) of the Federal
Rules of Civil Procedure and in consideration of the benefits flowing to the
parties hereto from the Settlement, all Released Claims (as defined below) as
against the Released Parties (as defined below) shall be compromised, settled,
released and dismissed with prejudice upon and subject to the following terms
and conditions:

 

CERTAIN DEFINITIONS

 

1.                                       As used in this Stipulation, the
following terms shall have the following meanings:

 

(a)                                  “Authorized Claimant” means any member of
the Class who files a Proof of Claim and Release in such form and manner, and
within the time limitation as set forth in the Proof of Claim and Release form
attached to the Notice of Pendency and Proposed Settlement of Class Action and
of Motion for Attorneys’ Fees and Expenses (the “Notice”).

 

(b)                                 “Claims Administrator” means the firm of The
Garden City Group.

 

4

--------------------------------------------------------------------------------


 

(c)                                  “Class” means all Persons who purchased or
otherwise acquired shares of Liberate common stock between September 20, 2001
and October 15, 2002, inclusive.  Excluded from the Class are the Defendants,
their heirs, affiliates, successors and assigns, and the current or former
officers and directors of Liberate.  Also excluded from the Class are any
Persons who exclude themselves by filing a request for exclusion in accordance
with the requirements set forth in the Notice.

 

(d)                                 “Class Member” means a Person who falls
within the definition of the Class.

 

(e)                                  “Class Period” means the period from
September 20, 2001 to October 15, 2002, inclusive.

 

(f)                                    “Counsel of Record” means the law firms
of Green & Jigarjian and Glancy & Binkow.

 

(g)                                 “Effective Date” means the first date by
which all of the events and conditions specified in paragraph 31 of the
Stipulation have been met and have occurred.

 

(h)                                 “Escrow Agent” means The Garden City Group.

 

(i)                                     “Final” means the date upon which the
Judgment, substantially in the form of Exhibit B hereto, has been entered by the
Court and the applicable period to file all appeals from the Judgment has
expired without the filing of any appeals, or, in the event of any appeal, an
order has been entered dismissing the appeal or affirming the appealed Judgment,
and any time period for further appeal, including a petition for a writ of
certiorari, has expired.  An appeal or petition for a writ of certiorari
pertaining solely to any plan of allocation and/or application for attorneys’
fees, costs or expenses shall not in any way delay or preclude the Judgment from
becoming Final.

 

(j)                                     “Gross Settlement Fund” means the
principal amount of $13.8 million dollars ($13,800,000.00), plus any interest
that may accrue thereon as provided for herein.

 

(k)                                  “Individual Defendants” means Mitchell
Kertzman, Coleman Sisson and Nancy Hilker.

 

(l)                                     “Judgment” means the judgment to be
rendered by the Court,

 

5

--------------------------------------------------------------------------------


 

substantially in the form attached hereto as Exhibit B.

 

(m)                               “Laddering Claims” means the claims asserted
in In re Initial Public Offering Sec. Litig., 01 MC 92 (SAS) (S.D.N.Y.) and In
re Liberate Tech. Initial Public Offering Sec. Litig., 01 CIV 4147 (BMB)
(S.D.N.Y.).

 

(n)                                 “Lead Plaintiff” means Neil Esterkin.

 

(o)                                 “Lead Plaintiff’s Counsel” means the law
firm of Schiffrin & Barroway, LLP, Three Bala Plaza East, Suite 400, Bala
Cynwyd, PA 19004.

 

(p)                                 “Person” means an individual, corporation,
limited liability corporation, professional corporation, limited liability
partnership, partnership, limited partnership, association, joint stock company,
estate, legal representative, trust, unincorporated association, government or
any political subdivision or agency thereof, and any business or legal entity
and their spouses, heirs, predecessors, successors, representatives, or
assignees.

 

(q)                                 “Plan of Allocation” means the plan or
formula of allocation of the Settlement Fund pursuant to which the Settlement
Fund shall be distributed to Authorized Claimants after payment of expenses of
notice and administration of the settlement, Taxes and such attorneys’ fees,
costs, expenses and interest as may be awarded by the Court.  Any Plan of
Allocation is not part of the Stipulation and Defendants shall have no
responsibility or liability with respect thereto.

 

(r)                                    “Proof of Claim and Release” means proofs
of claim filed by Lead Plaintiff or Class Members in the Class Action.

 

(s)                                  “Released Claims” shall mean and include
any and all claims, causes of action, demands, rights or liabilities (including
but not limited to claims for violation of the federal securities laws, fraud,
negligent misrepresentation, violations of any state statutes including, without
limitation, the California Corporations Code and California Business &
Professions Code and their Delaware equivalent, or federal statutes, rules or
regulations, and any “Unknown Claims” as defined below) that have been or that
could have been asserted in this or any other forum by or on behalf of the Lead
Plaintiff, the Class or any Class Member based on, arising out of, in connection
with, or related in any way to their purchase or other acquisition of Liberate’s

 

6

--------------------------------------------------------------------------------


 

common stock during the Class Period, except that Released Claims shall not
include any Laddering Claims as defined above in paragraph 1(m).  By way of
illustration, not limitation, Released Claims shall include claims, causes of
action, demands, rights or liabilities based on, arising out of, in connection
with, or relating in any way to:

 

(i)                                     any of the facts, circumstances,
allegations, representations, statements, reports, disclosures, transactions,
events, occurrences, acts, omissions or failures to act, of whatever kind or
character, irrespective of the state of mind of the actor performing or omitting
to perform the same, that have been or could have been alleged in any pleading,
amended pleading, argument, complaint, amended complaint, brief, motion, report,
discovery response or filing in the Class Action;

 

(ii)                                  any matter, cause or thing whatsoever,
including, but not limited to, any action, omission or failure to act of
whatever kind or character, irrespective of the state of mind of the actor
performing or omitting to perform the same, arising out of or relating to the
adequacy, accuracy or completeness of any disclosure or statement made in any
filings, proxy statements, prospectus, reports, press releases, statements,
representations, analyst reports or announcements concerning Liberate’s
operations, subsidiaries, services, sales, income, costs, financial condition or
prospects or in any filing with the Securities and Exchange Commission or any
other federal or state governmental agency or regulatory board (collectively
referred to as “public statements”), or in the preparation or dissemination of,
or failure to disseminate, any such public statements, at any time during or
concerning September 20, 2001, through and including October 15, 2002; or

 

(iii)                               any of the facts, circumstances,
representations, statements, reports, disclosures, transactions, events,
occurrences, acts or omissions of whatever kind or character, regardless of the
state of mind of the actor performing or omitting to perform the same,
encompassed by subparagraph (i) and (ii), above, that have been or that could
have been alleged, or made the subject of any claim or action in state court or
otherwise under the law of any state, common law or in equity, in any pleading,
amended pleading, demand, complaint, amended complaint, motion, discovery
response or filing.

 

7

--------------------------------------------------------------------------------


 

(t)                                    “Released Parties” means the Defendants,
their present and former parents, subsidiaries, successors, assigns and
affiliates and their respective present and former officers, directors,
attorneys, auditors, accountants, advisors, consultants, insurers, employees, or
other agents, including their spouses, heirs, executors, administrators and
assignees.

 

(u)                                 “Unknown Claims” shall mean and include any
Released Claims which Lead Plaintiff or any Class Member does not know or
suspect to exist in his, her or its favor at the time of the release of the
Released Parties which, if known by him, her or it, might have affected his, her
or its decisionmaking with respect to this Settlement, including, without
limitation, the decision not to object to this Settlement.  With respect to any
and all Released Claims, the Settling Parties stipulate and agree that, upon the
Effective Date, Lead Plaintiff shall expressly and each of the Class Members
shall be deemed to have, and by operation of the Judgment shall have, expressly
waived the provisions, rights and benefits of California Civil Code §1542, which
provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

Lead Plaintiff shall expressly and each of the Class Members shall be deemed to
have, and by operation of the Judgment shall have, expressly waived any and all
provisions, rights and benefits conferred by any law of any state or territory
of the United States, or principle of common law, which is similar, comparable
and equivalent to California Civil Code §1542.  Lead Plaintiff and Class Members
may hereafter discover facts in addition to or different from those which he,
she or it now knows or believes to be true with respect to the subject matter of
the Released Claims, but Lead Plaintiff shall expressly and each Class Member,
upon the Effective Date, shall be deemed to have, and by operation of the
Judgment shall have, fully, finally, and forever settled and released any and
all Released Claims, known or unknown, suspected or unsuspected, contingent or
non-contingent, whether or not concealed or hidden, which now exist, or
heretofore have existed upon any theory of law or equity now existing or coming
into existence in the future, including, but not limited to, conduct which is
negligent, intentional, with or without malice, or a breach of any duty, law or
rule, without regard to the subsequent discovery or existence of such different
or additional

 

8

--------------------------------------------------------------------------------


 

facts.  Lead Plaintiff acknowledges and accepts, and the Class Members shall be
deemed by operation of the Judgment to have acknowledged and accepted, that the
foregoing waiver was separately bargained for and a key element of the
settlement of which this release is a part.

 

SCOPE AND EFFECT OF SETTLEMENT

 

2.                                       The obligations incurred pursuant to
this Stipulation shall be in full and final disposition of the Class Action and
any and all Released Claims as against all Released Parties.

 

3.                                       (a)                                 
Upon the Effective Date of this Settlement, Lead Plaintiff and each Class Member
shall be deemed to have, and by operation of the Judgment shall have, fully,
finally and forever released, relinquished and discharged and shall forever be
enjoined from prosecuting, all Released Claims against the Released Parties,
whether or not such Class Member executes and delivers the Proof of Claim and
Release.  Nothing herein, however, shall preclude any party hereto from
enforcing the terms of this Stipulation.

 

(b)                                 Nothing contained in this Settlement shall
be construed as or be a waiver of any of the Individual Defendants’ rights,
including, without limitation, the Individual Defendants’ rights or claims to:
(i) indemnification from Liberate under existing agreements and/or law; and (ii)
insurance coverage and proceeds available under applicable insurance policies.

 

THE SETTLEMENT CONSIDERATION

 

4.                                       Liberate will pay or cause to be paid
for the benefit of the Class $13,800,000.00 (the “Settlement Fund”), $100,000 of
which shall be transferred to the Escrow Agent on or before the third business
day after execution of the Stipulation to be used to establish the Notice and
Administration Fund, as set forth in paragraph 7.  Interest shall accrue on the
remaining $13,700,000 at the 30-day Treasury Bill Rate effective on the third
business day after execution of the Stipulation, published in the Wall Street
Journal, from such date until transferred to the Escrow Agent.  Liberate shall,
on or before the fifth business day after final approval by the Court transmit
by wire transfer to the Escrow Agent the Settlement Fund and all accrued
interest.  All interest accruing thereon from the time of deposit shall become
part of the Gross Settlement Fund for the benefit of the Class.  The Claims
Administrator, The Garden City Group, shall be the Escrow Agent for the
Settlement Fund and Lead Plaintiff’s Counsel shall be the signatory on the

 

9

--------------------------------------------------------------------------------


 

escrow account.

 

5.                                       (a)                                 
The Gross Settlement Fund, net of any Taxes (as defined below) on the income
thereof, shall be used to pay (i) the Notice and Administration Expenses
referred to in paragraph 7 hereof, (ii) the attorneys’ fee and expense award
referred to in paragraph 8 hereof, and (iii) the remaining administration
expenses referred to in paragraph 9 hereof.  The balance of the Gross Settlement
Fund after the above payments shall be the Net Settlement Fund, which shall be
distributed to the Authorized Claimants as provided in paragraphs 10-20 hereof. 
Any sums required to be held in escrow hereunder prior to the Effective Date
shall be held by the Escrow Agent for the Settlement Fund.  All funds held by
the Escrow Agent shall be deemed to be in the custody of the Court and shall
remain subject to the jurisdiction of the Court until such time as the funds
shall be distributed or returned to the Person(s) paying the same pursuant to
this Stipulation and/or further order of the Court.  The Escrow Agent shall
invest any funds in excess of $100,000 in short term United States Agency or
Treasury Securities, and shall collect and reinvest all interest accrued
thereon.  Any funds held in escrow in an amount of less than $100,000 may be
held in an interest bearing bank account insured by the FDIC.  The parties
hereto agree that the Settlement Fund is intended to be a Qualified Settlement
Fund within the meaning of Treasury Regulation § 1.468B-1 and that the Escrow
Agent, as administrator of the Settlement Fund within the meaning of Treasury
Regulation § 1.468B-2(k)(3), shall be responsible for filing tax returns for the
Settlement Fund and paying from the Settlement Fund any Taxes owed with respect
to the Settlement Fund.  The Settling Defendants agree to reasonably cooperate
with the Escrow Agent to provide information that is needed for filing tax
returns for the Settlement Fund and will give their consent to the Settlement
Fund’s filing of any relation back election.

 

(b)                                 All (i) taxes on the income of the Gross
Settlement Fund and (ii) expenses and costs incurred in connection with the
taxation of the Gross Settlement Fund (including, without limitation, expenses
of tax attorneys and accountants) (collectively “Taxes”) shall be paid out of
the Gross Settlement Fund, shall be considered to be a cost of administration of
the Settlement and shall be timely paid by the Escrow Agent without prior Order
of the Court.  The Defendants and Released Parties shall have no liability or
responsibility for the payment of any

 

10

--------------------------------------------------------------------------------


 

Taxes.  The Gross Settlement Fund shall indemnify and hold the Defendants and
Released Parties harmless for any Taxes (including, without limitation, Taxes
payable by reason of any such indemnification).

 

ADMINISTRATION

 

6.                                       The Claims Administrator shall
administer the Settlement under Lead Plaintiff’s Counsel’s supervision and
subject to the jurisdiction of the Court.  The Defendants and Released Parties
shall have no liability, obligation or responsibility for the administration of
the Settlement, excepting Liberate’s obligations to pay the Settlement Amount,
as provided herein, and to cooperate with Lead Plaintiff’s Counsel in obtaining
approval of the Settlement by providing to the Claims Administrator Liberate’s
transfer records showing names and addresses of record transferees of Liberate
common stock during the Class Period for the purpose of giving direct mail
notices to Class Members.

 

7.                                       All reasonable costs and expenses of
notice to the Class Members and administration of the Gross and Net Settlement
Funds, escrow fees, taxes, custodial fees and expenses incurred in connection
with processing Proofs of Claims or distributing the Net Settlement Fund, shall
be paid from the Gross Settlement Fund.  One hundred thousand dollars ($100,000)
of the Gross Settlement Fund shall be allocated for the express purpose of
providing notice of the Settlement, to administer the Settlement and to pay all
applicable taxes on the Gross Settlement Fund (the “Notice and Administration
Fund”) pursuant to the terms of the Order for Notice and Hearing, and funds may
be disbursed from the Notice and Administration Fund for these purposes without
further approval of the Court.  The Notice and Administration Fund shall be
administered by The Garden City Group.  After the Effective Date, Lead
Plaintiff’s Counsel may withdraw such sums as are necessary from the Gross
Settlement Fund to pay any additional unpaid Notice and Administration Expenses
that remain after the exhaustion of the Notice and Administration Fund.  Any
such expenditures may be made without further order of the Court, but shall be
summarized in any motion seeking a Class Distribution Order (defined in
paragraph 9 below).  Any additional administration costs incurred by the Claims
Administrator, including the costs of processing submitted claims, may also be
paid from the Gross Settlement Fund, upon

 

11

--------------------------------------------------------------------------------


 

Court approval.

 

ATTORNEYS’ FEES AND EXPENSES

 

8.                                       (a)                                 
Lead Plaintiff’s Counsel will apply to the Court for an award from the Gross
Settlement Fund of attorneys’ fees not to exceed 30 percent (30%) of the Gross
Settlement Fund and reimbursement of costs and expenses (the “Fee and Expense
Application”).  Such attorneys’ fees and expenses as are awarded by the Court
shall be paid from the Gross Settlement Fund to Lead Plaintiff’s Counsel within
five (5) business days of the Court’s execution of the Judgment, notwithstanding
any collateral attack, appeal or objection to the Settlement or any part
thereof, subject to Lead Plaintiff’s Counsel’s joint and several obligation to
make prompt appropriate refunds or repayments to the Gross Settlement Fund plus
accrued interest at the same net rate as is earned by the Gross Settlement Fund
if, as a result of any successful collateral attack, appeal or objection, the
fee or cost award is reduced or reversed.  Unless required by the Court,
Defendants shall take no position on Lead Plaintiff’s Counsel’s Fee and Expense
Application.  The procedure for and the allowance or disallowance of the Fee and
Expense Application are not part of the Settlement and are to be considered by
the Court separately from the Court’s consideration of the fairness,
reasonableness and adequacy of the Settlement set forth in the Stipulation, and
any order or proceedings relating to the Fee and Expense Application, or any
appeal from any order relating thereto or reversal or modification thereof,
shall not operate to terminate or cancel the Stipulation, or affect or delay the
finality of the Judgment approving the Stipulation and the Settlement set forth
therein.  Lead Plaintiff’s Counsel, as a condition of receiving an award of
attorneys’ fees and expenses, on behalf of itself and each partner and/or
shareholder of it, agrees that the law firm and its partners and/or shareholders
are subject to the jurisdiction of the Court for the purpose of enforcing the
provisions of this paragraph.

 

(b)                                 Defendants, the Released Parties and their
respective counsel shall have no responsibility for, and no liability whatsoever
with respect to, any payment to Lead Plaintiff’s Counsel or any other counsel or
Person who receives payment from the Settlement Fund.  Defendants, the Released
Parties and their respective counsel shall have no responsibility for, and no
liability whatsoever with respect to the allocation among Lead Plaintiff’s
Counsel, and/or any

 

12

--------------------------------------------------------------------------------


 

other Person who may assert some claim thereto, of any fee and expense award
that the Court may make in the Litigation.  The allocation of any fee and
expense award that the Court may make is at the sole discretion of Lead
Plaintiff’s Counsel.

 

ADMINISTRATION EXPENSES AND DISTRIBUTION ORDER

 

9.                                       Lead Plaintiff’s Counsel will apply to
the Court, on notice to the Settling Defendants’ counsel, for an order (the
“Class Distribution Order”) approving the Claims Administrator’s administrative
determinations concerning the acceptance and rejection of the claims submitted
herein and approving any fees and expenses not previously applied for, including
the fees and expenses of the Claims Administrator, and, if the Effective Date
has occurred, directing payment of the Net Settlement Fund to Authorized
Claimants.

 

DISTRIBUTION TO AUTHORIZED CLAIMANTS

 

10.                                 The Claims Administrator shall determine
each Authorized Claimant’s pro rata share of the “Net Settlement Fund” based
upon each Authorized Claimant’s Recognized Claim (as defined in the Plan of
Allocation described in the Notice annexed hereto as Exhibit 1 to Exhibit A, or
in such other Plan of Allocation as the Court approves).

 

11.                                 It is understood and agreed by the Settling
Parties that any proposed Plan of Allocation of the Net Settlement Fund
including, but not limited to, any adjustments to an Authorized Claimant’s claim
set forth therein, is not a part of the Stipulation and is to be considered by
the Court separately from the Court’s consideration of the fairness,
reasonableness and adequacy of the settlement set forth in the Stipulation, and
any order or proceedings relating to the Plan of Allocation shall not operate to
terminate or cancel the Stipulation or affect the finality of the Court’s
Judgment approving the Stipulation and the settlement set forth therein, or any
other orders entered pursuant to the Stipulation.

 

12.                                 Each Authorized Claimant shall be allocated
a pro rata share of the Net Settlement Fund based on his or her Recognized Claim
compared to the total Recognized Claims of all Authorized Claimants.  The
Defendants shall have no involvement in reviewing or challenging claims.  If any
funds remain in the Net Settlement Fund by reason of uncashed checks or
otherwise, then, after the Claims Administrator has made reasonable and diligent
efforts to

 

13

--------------------------------------------------------------------------------


 

have Class Members who are entitled to participate in the distribution of the
Net Settlement Fund cash their distribution checks, any balance remaining in the
Net Settlement Fund one (1) year after the initial distribution of such funds
shall be re-distributed, after payment of any unpaid costs or fees incurred in
administering the Net Settlement Fund for such re-distribution, to Class Members
who have cashed their checks and who would receive at least $10.00 from such
re-distribution.  If after six months after such re-distribution any funds shall
remain in the Net Settlement Fund, Lead Plaintiff’s Counsel shall make an
application to the Court to distribute the sum of the unpaid residue to
nonprofit organizations or foundations consistent with the guidelines set forth
in California Code of Civil Procedure § 384(b).

 

13.                                         Any Class Member who does not submit
a valid Proof of Claim will not be entitled to receive any of the proceeds from
the Net Settlement Fund but will otherwise be bound by all of the terms of this
Settlement, including the terms of the Judgment to be entered in the Class
Action and the releases provided for herein, and will be barred from bringing
any action against the Released Parties concerning the Released Claims.

 

14.                                         Lead Plaintiff’s Counsel shall be
responsible for supervising the administration of the Settlement and
disbursement of the Net Settlement Fund by the Claims Administrator.  Lead
Plaintiff’s Counsel shall have the right, but not the obligation, to waive what
it deems to be formal or technical defects in any Proofs of Claim submitted in
the interests of achieving substantial justice.

 

15.                                         Neither the Defendants nor the
Released Parties shall have any responsibility for, or liability whatsoever with
respect to the investment or distribution of the Net Settlement Fund, the Plan
of Allocation, the determination, administration or calculation of claims, the
payment or withholding of Taxes or any losses incurred in connection therewith.

 

16.                                         For purposes of determining the
extent, if any, to which a Class Member shall be entitled to be treated as an
“Authorized Claimant,” the following conditions shall apply:

 

(a)                                  Each Class Member shall be required to
submit a Proof of Claim (see attached Exhibit 2 to Exhibit A), supported by such
documents as are designated therein, including proof of the Claimant’s loss, or
such other documents or proof as Lead Plaintiff’s Counsel, in its

 

14

--------------------------------------------------------------------------------


 

discretion, may deem acceptable;

 

(b)                                 All Proofs of Claim must be submitted by the
date specified in the Notice unless such period is extended by Order of the
Court.  Any Class Member who fails to submit a Proof of Claim by such date shall
be forever barred from receiving any payment pursuant to this Stipulation
(unless, by Order of the Court, a later submitted Proof of Claim by such Class
Member is approved), but shall in all other respects be bound by all of the
terms of this Settlement including the terms of the Judgment to be entered in
the Class Action and the releases provided for herein, and will be barred from
bringing any action against the Released Parties concerning the Released
Claims.  Provided that it is received before the motion for the Class
Distribution Order is filed, a Proof of Claim shall be deemed to have been
submitted when postmarked, if received with a postmark indicated on the envelope
and if mailed by first-class mail and addressed in accordance with the
instructions thereon.  In all other cases, the Proof of Claim shall be deemed to
have been submitted when actually received by the Claims Administrator;

 

(c)                                  Each Proof of Claim shall be submitted to
and reviewed by the Claims Administrator, under the supervision of Lead
Plaintiff’s Counsel, who shall determine in accordance with this Stipulation the
extent, if any, to which each claim shall be allowed, subject to review by the
Court pursuant to subparagraph (e) below;

 

(d)                                 Proofs of Claim that do not meet the
submission requirements may be rejected.  Prior to rejection of a Proof of
Claim, the Claims Administrator shall make reasonable efforts to communicate
with the Claimant in order to remedy the curable deficiencies in the Proofs of
Claim submitted.  The Claims Administrator, under supervision of Lead
Plaintiff’s Counsel, shall notify, in a timely fashion and in writing, all
Claimants whose Proofs of Claim they propose to reject in whole or in part,
setting forth the reasons therefor, and shall indicate in such notice that the
Claimant whose claim is to be rejected has the right to a review by the Court if
the Claimant so desires and complies with the requirements of subparagraph (e)
below;

 

(e)                                  If any Claimant whose claim has been
rejected in whole or in part desires to contest such rejection, the Claimant
must, within twenty (20) days after the date of mailing of the notice required
in subparagraph (d) above, serve upon the Claims Administrator a

 

15

--------------------------------------------------------------------------------


 

notice and statement of reasons indicating the Claimant’s grounds for contesting
the rejection along with any supporting documentation, and requesting a review
thereof by the Court.  If a dispute concerning a claim cannot be otherwise
resolved, Lead Plaintiff’s Counsel shall thereafter present the request for
review to the Court; and

 

(f)                                    The administrative determinations of the
Claims Administrator accepting and rejecting claims shall be presented to the
Court, on written notice to Settling Defendants’ counsel, for approval by the
Court in the Class Distribution Order.

 

17.                                 Each Claimant shall be deemed to have
submitted to the jurisdiction of the Court with respect to the Claimant’s claim,
and the claim will be subject to investigation and discovery under the Federal
Rules of Civil Procedure, provided that such investigation and discovery shall
be limited to that Claimant’s status as a Class Member and the validity and
amount of the Claimant’s claim.  No discovery shall be allowed on the merits of
the Class Action or Settlement in connection with processing of the Proofs of
Claim.

 

18.                                 Payment pursuant to this Stipulation shall
be deemed final and conclusive against all Class Members.  All Class Members
whose claims are not approved by the Court shall be barred from participating in
distributions from the Net Settlement Fund, but otherwise shall be bound by all
of the terms of this Settlement, including the terms of the Judgment to be
entered in the Class Action and the releases provided for herein, and will be
barred from bringing any action against the Released Parties concerning the
Released Claims.

 

19.                                 All proceedings with respect to the
administration, processing and determination of claims described by paragraph 16
of this Stipulation and the determination of all controversies relating thereto,
including disputed questions of law and fact with respect to the validity of
claims, shall be subject to the jurisdiction of the Court.

 

20.                                 The Net Settlement Fund shall be distributed
to Authorized Claimants by the Claims Administrator only after the Effective
Date and after:  (i) all claims have been processed, and all Claimants whose
claims have been rejected or disallowed, in whole or in part, have been notified
and provided the opportunity to be heard concerning such rejection or
disallowance; (ii) all timely objections with respect to all rejected or
disallowed claims have been resolved by the Court,

 

16

--------------------------------------------------------------------------------


 

and all appeals therefrom have been resolved or the time therefor has expired;
(iii) all matters with respect to attorneys’ fees, costs, and disbursements have
been resolved by the Court, all appeals therefrom have been resolved or the time
therefor has expired; and (iv) all costs of administration have been paid.

 

NOTICE ORDER AND SETTLEMENT HEARING

 

21.                                 Promptly after execution of the Stipulation,
Lead Plaintiff’s Counsel shall submit the Stipulation together with its exhibits
to the Court and shall apply for entry of an order (the “Order for Notice and
Hearing”), substantially in the form of Exhibit A hereto, requesting, inter
alia, preliminary approval of the settlement set forth in the Stipulation, and
approval for the mailing and publication of the Notice, substantially in the
form of Exhibits A-1 and A-3 hereto, which shall include the general terms of
the settlement set forth in the Stipulation, the proposed Plan of Allocation and
the date of the Settlement Hearing as defined below.

 

22.                                 Lead Plaintiff’s Counsel shall request that
after notice is given, the Court hold a hearing (the “Settlement Hearing”) and
approve the settlement of the Litigation as set forth herein.  At or after the
Settlement Hearing, Lead Plaintiff’s Counsel also will request that the Court
approve the proposed Plan of Allocation and the Fee and Expense Application.

 

RIGHT OF EXCLUSION AND OBJECTION

 

23.                                 Any Person may seek to be excluded from the
Class and the Settlement provided for by this Stipulation by submitting a
written request for exclusion.  Any request for exclusion must be filed with the
Clerk of the Court fifteen (15) days before the Settlement Hearing established
by the Court.  Any Class Member so excluded shall not be bound by the terms of
the Settlement, nor entitled to any of its benefits, and shall not be bound by
the Judgment and/or other order of the Court entered herein, whether pursuant to
this Settlement or otherwise.

 

24.                                 Any Class Member who does not exclude
himself or herself from the Class and the Settlement shall have the right to
submit written objections concerning the Settlement and/or the Fee and Expense
Application, which objections shall state all of the reasons for the objections
(e.g., a mere statement that “I object” shall not be deemed sufficient).  Any
written objections and any briefs, affidavits or other evidence submitted in
support thereof must be filed

 

17

--------------------------------------------------------------------------------


 

with the Clerk of the Court fifteen (15) days before the Settlement Hearing date
established by the Court.  All Persons desiring to attend the Settlement Hearing
and be heard as objectors must have filed written objections as provided herein,
as a condition of appearing and being heard at such hearing.  Any Class Member
who does not timely file written objections to the Settlement pursuant to this
paragraph and the Notice shall not be permitted to object to the Settlement at
the Settlement Hearing, and shall be foreclosed from objecting to, challenging
or otherwise seeking review of the Settlement by appeal or otherwise in this
Class Action or in any other action.

 

25.                                 To retract or withdraw a request for
exclusion, a Class Member must file a written notice with the Court stating the
Person’s desire to retract or withdraw his, her or its request for exclusion and
that person’s or entity’s desire to be bound by any judgment or settlement in
this Class Action; provided, however, that the filing of such written notice may
be effected by Lead Plaintiff’s Counsel.  Lead Plaintiff’s Counsel shall
promptly notify the Settling Defendants’ counsel of any retraction or withdrawal
of a request for exclusion.

 

TERMS OF ORDER AND FINAL JUDGMENT

 

26.                                 If the Settlement contemplated by this
Stipulation is approved by the Court, counsel for the parties shall request that
the Court enter Judgment substantially in the form attached hereto as Exhibit B.

 

TERMINATION OF SETTLEMENT

 

27.                                 Subject to paragraph 28 hereof, Liberate has
the option to terminate the Settlement in the event that the aggregate number of
shares of Liberate common stock purchased during the Class Period by Class
Members who would otherwise be entitled to participate as members of the Class,
but who timely and validly request exclusion, equals or exceeds that certain
percentage of the total number of shares of Liberate common stock traded during
the Class Period, which is set forth in the Supplemental Agreement between
Liberate and Lead Plaintiff.

 

28.                                 If Liberate elects to exercise the option
set forth in paragraph 27 hereof, written notice of such election must be
provided to Lead Plaintiff’s Counsel and the other Settling Defendants’ counsel
on or before seven (7) calendar days prior to the Settlement Hearing.  Such
notice may be served by hand delivery or fax.  Liberate may withdraw its
election by providing

 

18

--------------------------------------------------------------------------------


 

written notice of such withdrawal, by hand delivery or fax, to Lead Plaintiff’s
Counsel no later than 5:00 p.m. Eastern Time on the day prior to the Settlement
Hearing, or by such later date as the parties agree in writing.

 

29.                                 If Liberate elects to withdraw from the
Stipulation pursuant to paragraph 27 hereof, after receipt of termination notice
Lead Plaintiff’s Counsel may review the validity of any request for exclusion
and may attempt to cause retraction or withdrawal of any request for exclusion. 
No Defendant or Released Party shall in any way interfere with, obstruct or seek
to enjoin efforts by Lead Plaintiff to seek to have those members of the Class
who requested exclusion withdraw their requests for exclusion.  If, by three (3)
business days before the hearing (or a later date agreed upon in writing), Lead
Plaintiff is successful in reducing the number of excluded Class Members so that
those Class Members excluded, in the aggregate, purchased shares in an amount
less than that percentage of the total number of Liberate shares traded during
the Class Period set forth in the Supplemental Agreement, then any withdrawal
from the Stipulation by Liberate shall automatically be deemed null and void. 
In that event Lead Plaintiff’s Counsel shall serve on counsel for the Settling
Defendants by hand delivery or fax a statement of the persons who have withdrawn
their requests for exclusion.

 

30.                                 If Liberate elects to withdraw from the
Stipulation in accordance with paragraph 27 and such withdrawal is not nullified
in accordance with paragraph 29, the Stipulation shall be withdrawn and
terminated and deemed null and void, and the provisions of paragraph 33 shall
apply.

 

EFFECTIVE DATE OF SETTLEMENT, WAIVER OR TERMINATION

 

31.                                 The Effective Date of Settlement shall be
conditioned on the occurrence of all of the following events:

 

(a)                                  Liberate has timely made its contribution
to the Settlement Fund as required by paragraph 4 above;

 

(b)                                 the Court has entered the Order for Notice
and Hearing as required by paragraph 21, above;

 

(c)                                  the Court has entered the Judgment, or a
judgment substantially in

 

19

--------------------------------------------------------------------------------


 

the form of Exhibit B hereto; and

 

(d)                                 the Judgment has become Final, as defined in
paragraph 1(i), above.

 

32.                                 Settling Defendants’ counsel or Lead
Plaintiff’s Counsel shall have the right to terminate the Settlement and this
Stipulation by providing written notice of their election to do so (“Termination
Notice”) to all other parties hereto within thirty (30) days of: (a) the Court’s
declining to enter the Order for Notice and Hearing in any material respect; (b)
the Court’s refusal to approve this Stipulation or any material part of it; (c)
the Court’s declining to enter the Judgment in any material respect; or (d) the
date upon which the Judgment is modified or reversed in any material respect by
the Court of Appeals or the Supreme Court.  Lead Plaintiff’s Counsel shall not
have the right to terminate the Settlement or this Stipulation based upon any
court decision concerning Lead Plaintiff’s Counsel’s application for fees and
reimbursement of costs and expenses, or any orders related thereto.

 

33.                                 In the event the Settlement is terminated or
fails to become effective for any reason, then the parties to this Stipulation
shall be deemed to be restored to their respective status in the Class Action as
of August 10, 2004 and the parties shall proceed in all respects as if this
Stipulation and any related orders had not been entered, and any portion of the
Settlement Fund previously paid by Liberate, together with any interest earned
thereon, less any Taxes due with respect to such income, and less costs of
administration and notice actually incurred, whether paid or not paid, and
payable from the Gross Settlement Fund, shall be refunded promptly by the Escrow
Agent pursuant to written instructions from counsel to Liberate.  In addition,
the parties hereto agree:  (i) to otherwise abide by any summary orders of the
Court with respect to the return of funds by the Escrow Agent; and (ii) that
Lead Plaintiff’s Counsel shall be jointly and severally liable for any return of
funds.  At the request of counsel to Liberate, the Escrow Agent or its designee
shall apply for any tax refund owed to the Settlement Fund and pay the proceeds,
after deduction of any fees or expenses incurred in connection with any such
application(s) for refund, to Liberate.

 

NO ADMISSION OF WRONGDOING

 

34.                                 The Settling Defendants have denied and
continue to deny that they have

 

20

--------------------------------------------------------------------------------


 

committed any act or omission giving rise to any liability and/or violation of
law, and state that they are entering into this Settlement to eliminate the
burden and expense of further litigation.  This Stipulation, whether or not
consummated, and any proceedings taken pursuant to it, shall not be:

 

(a)                                  offered or received against the Defendants
or against the Lead Plaintiff or the Class as evidence of or construed as or
deemed to be evidence of any presumption, concession, or admission by any of the
Defendants or by the Lead Plaintiff or the Class with respect to the truth of
any fact alleged by Lead Plaintiff or the validity of any claim that had been or
could have been asserted in the Class Action or in any litigation, or the
deficiency of any defense that has been or could have been asserted in the Class
Action or in any litigation, or of any liability, negligence, fault, or
wrongdoing of the Defendants;

 

(b)                                 offered or received against the Defendants
as evidence of a presumption, concession or admission of any fault,
misrepresentation or omission with respect to any statement or written document
approved or made by any Defendant, or against the Lead Plaintiff and the Class
as evidence of any infirmity in the claims of Lead Plaintiff and the Class;

 

(c)                                  offered or received against the Defendants
or against the Lead Plaintiff or the Class as evidence of a presumption,
concession or admission with respect to any liability, negligence, fault or
wrongdoing, or in any way referred to for any other reason as against any of the
parties to this Stipulation, in any other civil, criminal or administrative
action or proceeding, other than such proceedings as may be necessary to
effectuate the provisions of this Stipulation; provided, however, that if this
Stipulation is approved by the Court, the Defendants may refer to it to
effectuate the releases and/or the liability protection granted to them
hereunder;

 

(d)                                 construed against the Defendants or the Lead
Plaintiff and the Class as an admission or concession that the consideration to
be given hereunder represents the amount which could be or would have been
recovered after trial; and

 

(e)                                  construed as or received in evidence as an
admission, concession or presumption against Lead Plaintiff or the Class or any
of them that any of their claims are without merit or that damages recoverable
under the Complaint would not have exceeded the Settlement Fund.

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIALITY/RETURN OF DOCUMENTS

 

35.                                 Lead Plaintiff will return to the offices of
Liberate’s undersigned counsel, or certify that he has destroyed, all documents
produced by Liberate during the course of this litigation, including any copies
thereof, within thirty (30) business days following the Effective Date.

 

36.                                 With respect to any work product generated
by Lead Plaintiff’s Counsel that reflects the Defendants’ confidential
information, Lead Plaintiff’s Counsel will continue to keep such work product
confidential.  Lead Plaintiff’s Counsel will not make use of such work product
for any purpose unrelated to this litigation and will not disclose this work
product to anyone other than employees of Lead Plaintiff’s Counsel who are
obligated to maintain such work product in confidence.

 

MISCELLANEOUS PROVISIONS

 

37.                                 All of the exhibits attached hereto are
hereby incorporated by reference as though fully set forth herein.

 

38.                                 In the event of the entry of a final order
of a court of competent jurisdiction determining the transfer of the Settlement
Fund, or any portion thereof, by or on behalf of any Defendant to be a
preference, voidable transfer, fraudulent transfer or similar transaction, then,
as to such Defendant, the releases given and Judgment entered in favor of such
Defendant pursuant to this Stipulation shall be null and void.

 

39.                                 The Settling Parties intend the Settlement
to be a final and complete resolution of all disputes asserted or which could be
asserted by the Lead Plaintiff and the Class Members against the Released
Parties with respect to the Released Claims.  Upon the Effective Date, each of
the Settling Defendants shall be deemed to have fully, finally, and forever
released, relinquished and discharged Lead Plaintiff, Lead Plaintiff’s Counsel
and Counsel of Record from all claims arising out of the institution,
prosecution, or settlement of the Litigation, including claims for malicious
prosecution, abuse of process, violation of Rule 11 of the Federal Rules of
Civil Procedure, or like claims alleging that the Class Action was instituted or
prosecuted against Defendants in bad faith or without a reasonable basis.  Lead
Plaintiff, the Class Members, and Lead

 

22

--------------------------------------------------------------------------------


 

Plaintiff’s Counsel agree that they cannot assert any cause of action against
any Defendant in any forum which is based on Defendants’ defense or settlement
of the Action, including without limitation, claims alleging that the Action was
defended or settled by Defendants in bad faith or without a reasonable basis. 
The Settling Parties each represent that their negotiation of the terms of the
Settlement was done at arm’s length and in good faith and that the Settlement
was reached voluntarily after consultation with experienced legal counsel.

 

40.                                 This Stipulation may not be modified or
amended, nor may any of its provisions be waived except by a writing signed by
all parties hereto or their successors-in-interest.

 

41.                                 The headings herein are used for the purpose
of convenience only and are not meant to have legal effect.

 

42.                                 The administration and consummation of the
Settlement as set forth in this Stipulation shall be under the authority of the
Court and the Court shall retain jurisdiction for the purpose of entering orders
providing for awards of attorneys’ fees and expenses to Lead Plaintiff’s Counsel
and enforcing the terms of this Stipulation.  All parties hereto submit to the
jurisdiction of the Court for the purposes of implementing and enforcing the
settlement set forth in the Stipulation.

 

43.                                 The waiver by one party of any breach of
this Stipulation shall neither be deemed a waiver by any other party, nor be
deemed a waiver with respect to any other prior or subsequent breach of this
Stipulation.

 

44.                                 This Stipulation and its exhibits and the
Supplemental Agreement constitute the entire agreement among the parties hereto
concerning the Settlement of the Class Action, and no representations,
warranties or inducements have been made by any party hereto concerning this
Stipulation and its exhibits and the Supplemental Agreement other than those
contained and memorialized in such documents.  Except as otherwise provided
therein, each party shall bear its own costs.

 

45.                                 This Stipulation may be executed in one or
more counterparts.  All executed counterparts and each of them shall be deemed
to be one and the same instrument.  A complete set of original executed
counterparts shall be filed with the Court.

 

46.                                 This Stipulation shall be binding upon, and
inure to the benefit of, the

 

23

--------------------------------------------------------------------------------


 

successors and assigns of the parties hereto.

 

47.                             The construction, interpretation, operation,
effect and validity of this Stipulation, and all documents necessary to
effectuate it, shall be governed by the laws of the State of California without
regard to any choice of law provision, except to the extent that federal law
requires that federal law governs.

 

48.                             This Stipulation shall not be construed more
strictly against one party than another merely by virtue of the fact that it, or
any part of it, may have been prepared by counsel for one of the parties, it
being recognized that it is the result of arm’s-length negotiations between the
parties.

 

49.                             All counsel and any other person executing this
Stipulation and any of the exhibits hereto, or any related settlement documents,
warrant and represent that they have the full authority to do so and that they
have the authority to take appropriate action required or permitted to be taken
pursuant to the Stipulation to effectuate its terms.

 

50.                             Lead Plaintiff’s Counsel and counsel for the
Settling Defendants agree to cooperate fully with one another in seeking Court
approval of the Order for Notice and Hearing and the Stipulation and to promptly
agree upon and execute all such other documentation as may be consistent with
the terms of the Settlement and reasonably required to obtain final approval by
the Court of the Settlement.

 

24

--------------------------------------------------------------------------------


 

DATED: October 19, 2004

 

 

SCHIFFRIN & BARROWAY, LLP

GREEN & JIGARJIAN LLP

 

 

 

 

/s/ Kay E. Sickles

 

/s/ Robert S. Green

Gregory M. Castaldo
Kay E. Sickles
Three Bala Plaza East
Bala Cynwyd, PA 19004
(T) 610-667-7706
(F) 610-667-7056

 

Lead Plaintiff’s Counsel

Robert S. Green
John W. Pillette
235 Pine Street, 15th Floor
San Francisco, CA 94104
(T) 415-477-6700
(F) 415-477-6710

 

Liaison Plaintiff’s Counsel

 

 

 

 

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

WILSON, SONSINI, GOODRICH & ROSATI
A Professional Corporation

 

 

 

 

/s/ Garrett J. Waltzer (SFB)

 

/s/ Nicole M. Healy

Garrett J. Waltzer
Stacie F. Beckerman
525 University Avenue, Suite 1100
Palo Alto, CA 94301
(T) 650-470-4500
(F) 650-470-4570

 

Counsel For Liberate Technologies

Bruce Vanyo
Jerome F. Birn, Jr.
Nicole M. Healy
650 Page Mill Road
Palo Alto, CA 94304-1050
(T) 650-493-9300
(F) 650-565-5100

 

Counsel for Mitchell E. Kertzman

 

 

 

 

IRELL & MANELLA LLP

O’MELVENY & MYERS LLP

 

 

 

 

/s/ David Siegel

 

/s/ Michael Tubach

David Siegel
Martin N. Gelfand
Brian R. Weilbacher
1800 Avenue of the Stars, Suite 900
Los Angeles, CA 90067-4276
(T) 310-277-1010
(F) 310-203-7199

 

Counsel for Nancy J. Hilker

Michael Tubach
400 South Hope Street
Los Angeles, CA 90071-2899
(T) 213-430-6000
(F) 213-430-6407

 

Counsel for Coleman Sisson

 

25

--------------------------------------------------------------------------------